          Case 19-01092            Doc 62       Filed 07/01/20 Entered 07/02/20 00:37:17                         Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 District of Massachusetts
Fruman,
              Plaintiff                                                                           Adv. Proc. No. 19-01092-jeb
Lunn,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0101-1                  User: bhendry                      Page 1 of 1                          Date Rcvd: Jun 29, 2020
                                      Form ID: pdf012                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 01, 2020.
dft            +Joanne N. Lunn,   457 Elm Street East,    Raynham, MA 02767-1819
pla            +Paula Fruman,   181 Boston Post Road,   #72,   Marlbrough, MA 01752-3550

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion01.bo.ecf@usdoj.gov Jun 30 2020 02:30:06     John Fitzgerald,
                 Office of the US Trustee,   J.W. McCormack Post Office & Courthouse,
                 5 Post Office Sq., 10th Fl, Suite 1000,   Boston, MA 02109-3901
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 01, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 29, 2020 at the address(es) listed below:
              Honoria DaSilva-Kilgore    on behalf of Defendant Joanne N. Lunn hdklaw@hdklawoffices.com,
               officeasst@hdklawoffices.com;dasilva-kilgorehr85694@notify.bestcase.com
              John E. Zajac   on behalf of Defendant Joanne N. Lunn jezesq@cs.com, jezesq@cs.com
              Peter J Duffy   on behalf of Plaintiff Paula Fruman pduffy@psdfirm.com
                                                                                            TOTAL: 3
Case 19-01092   Doc 62    Filed 07/01/20 Entered 07/02/20 00:37:17   Desc Imaged
                         Certificate of Notice Page 2 of 2
